Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2013

                                    No. 04-12-00727-CV

                                       Enjoli WYNN,
                                         Appellant

                                              v.

                          SILVER OAKS APARTMENTS, LTD.,
                                     Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 380959
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       The Appellant’s third motion for extension of time is GRANTED. Appellant’s brief is
due on April 29, 2013. No further extensions will be granted absent extenuating circumstances.



                                                   ___________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court